Citation Nr: 0709437	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  00-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for a disability 
manifested by a nervous stomach, to include gastroesophageal 
reflux disease (GERD) and constipation.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel






INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from April 1, 1975 to July 29, 1975, and active duty 
from March 1976 to November 1978.  The veteran has also 
claimed other periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the Muskogee, 
Oklahoma regional office (RO) of the Department of Veterans 
Affairs (VA), which the veteran's claim of entitlement to 
service connection for PTSD, endometriosis, and a disability 
manifested by a nervous stomach.  The veteran perfected a 
timely appeal of these determinations to the Board.

In June 2002, the veteran, accompanied by her spouse, 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board) in Muskogee, Oklahoma.

In June 2003, the Board remanded this matter for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.


FINDINGS OF FACT

1.  The evidence of record does not indicate that the 
veteran's PTSD is related to a corroborated in-service 
stressor.

2.  The evidence of record does not demonstrate that the 
veteran developed endometriosis or a disability manifested by 
a nervous stomach, to include GERD or chronic constipation, 
during service or as a result of active service.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  The criteria for establishing entitlement to service 
connection for endometriosis are not met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  The criteria for establishing entitlement to service 
connection for a disability manifested by a nervous stomach, 
to include GERD and constipation, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2003 and July 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate her claims for service connection, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded, as well as 
the type of evidence VA would assist her in obtaining.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also generally informed that she should send to 
VA evidence in her possession that pertains to the claims, 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  In addition, the RO provided the veteran with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
April 2006 supplemental statement of the case and, in the 
case of the July 2006 letter, well in advance of the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, VA examinations, the 
veteran's testimony before the Board, records associated with 
an award of disability benefits from the Social Security 
Administration, and statements submitted by the veteran in 
support of the claims.  The Board also notes that this case 
was remanded for additional development, to include 
additional VA examinations and extensive efforts on the part 
of the RO in attempting to locate and associate with the 
veteran's claims file additional evidence relevant to the 
veteran's case.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.	Entitlement to service connection.

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If a psychosis is manifest to a 
degree of 10 percent within one year after separation from 
service, this chronic disease may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In addition, with respect to PTSD due to personal assaults, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

When regulations are changed during the course of the 
appellant's appeal, the criteria that are to the advantage of 
the appellant should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (the 
Court) recognized that VA has established special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1.  Specifically, 
M21-1, Part III, 5.14c subparagraph (8) (redesignated PartVI, 
paragraph 11.38b(2)), provides that "[i]f the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to):  visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship."  Further, 
subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence. In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

In this regard, the Board notes that when this matter was 
previously before the Board in June 2003, this issue was 
remanded in part to comply with the evidentiary requirements 
set forth above and to afford the veteran a VA examination in 
connection with her claim.  As a result, the RO engaged in 
extensive development efforts.  Additional evidence, as 
available, was associated with the veteran's claims file.  To 
the extent evidence was not available or was noted to not 
exist, relevant responses were associated with the veteran's 
claims file.

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case indicates that the veteran 
has been diagnosed with PTSD.  The Board will therefore focus 
on the evidence in the record concerning whether there is 
credible supporting evidence that the claimed in-service 
stressor or stressors occurred, and if so, whether there is a 
link, established by medical evidence, between current 
symptoms and an in-service stressor(s).

In this case, the veteran states that her stressors consist 
of several incidents.  The veteran first states that she was 
the victim of a rape that occurred during her period of 
active duty for training in 1975.  The veteran indicates that 
she told a nurse about the rape when she was noted to have a 
venereal disease in service, but also indicated that she does 
not remember the name of her assailant or the company.  She 
indicated only that the rapist was a male trainee.  In 
addition, to this rape, the veteran states that she was the 
victim of domestic abuse by her first husband, to whom she 
was married during active duty.  The veteran indicated that 
her first husband beat her and that she had bruises because 
of the near constant beatings.  She also indicated that he 
had been arrested for indecent exposure while she was in the 
service.  The veteran also states that she was the victim of 
female sexual molestation and sexual harassment by male 
superiors, although the veteran states that she does not 
remember the names of the individuals involved or the name of 
the only other female recruit that may have been able to 
verify the events that the veteran describes.  

The veteran's service records indicate that she was on active 
duty for training from May to July 1975 and on active duty 
from March 1976 to November 1978.  Despite extensive efforts 
to verify the veteran's stressors, however, the veteran 
claims file does not contain any information regarding a rape 
by a male trainee in 1975 or any information regarding the 
additional harassment and stressors indicated by the veteran.  
The veteran's service medical records do note the veteran's 
pregnancy, vaginal bleeding, and various other maladies.  
There is, however, no notation of bruising or other 
indication of domestic abuse.  In addition, the veteran's 
service personnel records are silent regarding complaints of 
abuse, and the lay and other statements submitted by the 
veteran do not contain independent verification of the 
veteran's stressors.  The Board also notes that responses 
from the South Carolina Law Enforcement Division were 
negative for any arrest data regarding the veteran's first 
husband, and requests for additional documents underlying the 
veteran's first divorce were unable to produce any addition 
information regarding the reasons for the divorce (e.g., 
domestic abuse).  The veteran was able to provide information 
indicating that shortly after service in August 1979 she 
entered treatment and was observed to be depressed and having 
trouble with her husband.  She was prescribed medication.   
The veteran was also able to provide information and 
documents describing an incident that occurred in 1980 where 
the veteran reported harassment by her ex-husband in 
attempting to run her off of the road in a vehicle, that she 
was pushed around, and that he later tried to force his way 
into her car and took her purse.  

In light of the foregoing, the Board must deny the veteran's 
claim.  In this regard, the Board notes that the veteran was 
afforded a VA examination in June 2005.  The examiner 
reviewed the veteran's claims file and diagnosed her with 
PTSD.  The examiner also noted the veteran's stressors and 
stated that "[h]er stressor events were stated by the 
veteran today in such a way as to create a belief on the part 
of the examiner that she was describing events that actually 
happened."  The examiner went on to note that "[t]here 
appears to be somewhat limited written evidence for the 
presence of these events" but noted the documents mention 
above.  The examiner stated that "[t]hese documents tend to 
support the veteran's contention of mental health problems 
and stress related to her husband's abuse shortly after her 
service career."  

While the veteran presented evidence that she has been 
diagnosed with PTSD, the Board finds that there is no 
supporting evidence in the record tending to confirm that she 
suffered the various abuses stated while on active duty.  The 
Board notes that the veteran does show some evidence tending 
to support her stressors, as noted above.  The Board finds, 
however, that these few documents are from a period of time 
after her active duty service, do not relate to PTSD, and do 
not support a finding of domestic abuse in service.  The 
Board also notes that, despite the onerous and oppressive 
abuses related by the veteran, the veteran is unable to 
remember the names of the offending parties (with the 
exception of her first husband) or the names of any person 
who may be able to verify her contentions.  And the Board 
notes that the veteran's service medical records and service 
personnel records do not contain any information that tend to 
support her stressors.  

In sum, the record does not support the veteran's account of 
her stressors in service, and without credible supporting 
evidence that the claimed in-service stressors occurred, 
service connection for PTSD is not available.  In reaching 
this determination, the Board does not wish in any way to 
diminish the veteran's honored service or her obviously 
sincere contentions regarding the abuses she states that she 
endured in service.  The Board, however, is precluded from 
granting service connection for PTSD in the absence of 
credible supporting evidence that the claimed in-service 
stressors occurred.  38 C.F.R. § 3.304(f).  See also Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Based on the foregoing, entitlement to service connection for 
PTSD is denied.

B.  Endometriosis and GERD.

Next, the veteran contends that she developed endometriosis 
and a stomach condition as a result of her service.  In this 
case, the veteran has been diagnosed as having a history of 
menometrorrhagia, and GERD.  The veteran has also been noted 
to be status post hysterectomy in 1996.  At the time of her 
hysterectomy, the veteran was noted to have endometriosis.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disabilities are related to a disease or injury in 
service.  

With respect to the veteran's endometriosis, the veteran's 
service records indicate that the veteran was seen in service 
for heavy vaginal bleeding and pain.  The veteran underwent a 
dilation and curettage and was diagnosed with endometrial 
polyp, treated.  The veteran was also noted to have venereal 
disease in service.  After service, the veteran has been 
treated for venereal disease and underwent a hysterectomy in 
1996.  The physician found extensive scar tissue and 
endometriosis at that time.  

In order to determine whether the veteran has endometriosis 
that is related to service, the veteran was afforded a VA 
examination in May 2005.  The examiner indicated that the 
veteran's claims file was reviewed in connection with the 
examination and report.  The veteran's medical history was 
noted.  After examination, the veteran was diagnosed with 
history of menometrorrhagia.  No diagnosis of endometriosis 
was indicated.  Regarding nexus to service, the examiner 
stated that "it is clear that this patient had 
[menometrorrhagia] in service, however, it has not been 
documented as such. ... The symptoms described by the patient 
are not consistent with endometriosis."  In an addendum to 
this report, the examiner also stated that "there is less 
than a 50 % chance that she had the onset of endometriosis in 
the service.  She had menometrorrhagia and a history of 
sexually transmitted disease and very likely pelvic 
inflammatory disease; this explains her pain and heavy 
bleeding." The examiner then went on to also explain that 
"[i]n my opinion there is at least a 50 % chance that the 
hysterectomy was performed for endometriosis."

With respect to the veteran's stomach condition, the 
veteran's service medical records indicate that the veteran 
was seen in service for "nervous stomach."  

In order to determine whether the veteran has a stomach 
condition that had its onset in service, the veteran was 
afforded a VA examination in May 2005.  The veteran's medical 
history was noted by the examiner and after examination, the 
veteran was diagnosed with chronic GERD by clinical symptoms 
and chronic constipation.  The examiner then indicated that 
an addendum would be filed after the veteran's claims file 
had been reviewed.  This addendum was filed by the examiner 
in May 2005 and the examiner indicated that the veteran's 
claims file had been reviewed.  The examiner noted that the 
veteran had been seen in service  for a complaint of nausea 
and nervous stomach.  After this complaint, the examiner 
noted that there the service medical records are silent for 
any further complaint of treatment of a gastrointestinal 
disorder.  The examiner then noted that the veteran's claims 
file did not indicate any treatment for a gastrointestinal 
disorder until the early 1990s, and that the veteran was 
diagnosed with GERD in December 1999.  Based on the 
foregoing, the examiner stated that "[t]he veteran has no 
evidence of any chronic gastrointestinal disease in the 
military.  There is no evidence of treatment for any 
gastrointestinal disease until the early 1990s. ... In my 
opinion, there is no evidence that the veteran's current 
gastrointestinal disorder had its onset during active 
military service.  The veteran's current gastrointestinal 
disorder is not likely related to or caused by any incident 
or event that occurred during the veteran's period of active 
military service."  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that endometriosis and a stomach 
condition, to include GERD and chronic constipation, are 
related to service.  With respect to endometriosis, the VA 
examiner that examined the veteran in connection with this 
claim, did not diagnose the veteran with this condition.  And 
without a current diagnosis, a claim for entitlement to 
service connection for these conditions cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And, 
while the examiner stated that there is at least a 50 percent 
chance that the veteran's hysterectomy was performed for 
endometriosis, he also indicated that there is less than a 50 
percent chance that she had the onset of endometriosis in the 
service.  In addition, with respect to the veteran's stomach 
condition, the VA gastrointestinal examiner diagnosed the 
veteran with chronic GERD and chronic constipation, but also 
stated that "In my opinion, there is no evidence that the 
veteran's current gastrointestinal disorder had its onset 
during active military service.  The veteran's current 
gastrointestinal disorder is not likely related to or caused 
by any incident or event that occurred during the veteran's 
period of active military service."

While the veteran may feel that her conditions are related to 
her service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence in this case is against a finding 
linking endometriosis, GERD and constipation with the 
veteran's active duty service.  Accordingly, entitlement to 
service connection for these disabilities must therefore be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for endometriosis is 
denied.

Entitlement to service connection for a disability manifested 
by a nervous stomach, to include GERD and constipation, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


